DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on November 22, 2021 has been considered.

	Drawings

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin.

Replacement Figs. 3 and 5 each is not labeled “Replacement Sheet”.



Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a rhythmic power unit (claims 1, 6), sensory units (claim 1), dynamic commanding center unit (claim 1), central storage in time unit (claim 1), central storage in space unit (claim 1), layered mapping system in time unit (claim 1), layered mapping system in space unit (claim 1), mini motor units (claim 3), mini receptive units (claim 5). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The written description does not describe in sufficient detail sensory units (claims 1, 6, 21), dynamic commanding center unit (claims 1, 6), layered mapping system in time unit (claims 1, 6, 21), layered mapping system in space unit (claims 1, 6, 21), and mini motor units (claim 3). The units are represented as black boxes (e.g., see Fig. 1). There are no corresponding structures for the units that are discussed or shown for performing the functions. The sensory units (111), for example, comprises black boxes 111a, 111b, 111c, and 111d. There are no corresponding structures for the black boxes for performing functions of the sensory units.

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations sensory units (claim 1), dynamic commanding center unit (claim 1), layered mapping system in time unit (claim 1), layered mapping system in space unit (claim 1), and mini motor units (claim 3) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

	Prior Art Note

Claims 1-21 do not have prior art rejections.
The combination as claimed wherein an object oriented information system and method for monitoring and sustaining vitality of a target system dynamically comprising recognizing (or creating) one or more received information wave packets using information of the surrounding environment of the target system and the information within the target system that are received and monitored by a plurality of sensory units for ultimately recognizing a future plan from the recognized one or more future plans with maximum vitality of the target system based on the criteria, converting the recognized future plan into a plurality of steps in time and space, and providing the steps to a motor unit configured for moving the target system (claims 1, 6, 21) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive.
	With regard to the drawing objections, Applicants argue the specification has
been amended to match with the replacement drawing sheets and the amended claims.
Examiner’s position is that the “clusters” (claims 19, 20) and “units” (claims 19, 20) are still not shown despite the specification being amended to match with the replacement drawing sheets and the amended claims.
With regard to the interpretation under 35 USC 112(f), Applicants argue the claim limitations recite sufficient structure to perform the claimed functions.
Examiner’s position is that because the claim limitation(s) uses a generic placeholder (unit) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder (unit) is not preceded by a structural modifier. For example, claim 1 recites “a rhythmic power unit for transmitting rhythmic waves within the target system”. Thus, the claim limitation, a rhythmic power unit, is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With regard to the rejections under 35 USC 112(a) and 112(b), Applicants argue the claim limitations recite sufficient structure to perform the claimed functions and cite sections of the specification that discuss the sensory units (paragraph 0047), dynamic commanding center unit (paragraph 0066), central storage in time unit (paragraph 
Examiner’s position is that the above paragraphs discuss the functions of the units, but do not discuss the corresponding structures of the units for performing the functions. For example, Fig. 1 shows the sensory units (111) as black box(es) comprise mini motor units (111d), tactile unit (111a), visual unit (111b), and audio unit (111c). However, the mini motor units (111d), tactile unit (111a), visual unit (111b), and audio unit (111c) are merely black boxes and thus do not support sufficient structures for performing functions of the sensory units (111) (e.g., connect the internal and external ports of the target system 117 along the matrices in time and spatial domain following the rhythms from the RPU 101 and subsequent waves from each unit by perceiving and transmitting waves, work in different ways that provide the object oriented information system (OOIS) 100 a different perspective in the internal and external aspect for the target system 117). Paragraph 0047 does not disclose corresponding structures of the sensory units (111), other than the mini motor units (111d), tactile unit (111a), visual unit (111b), and audio unit (111c). Fig. 1 shows the dynamic commanding center unit (103) as a black box comprising the dynamic mapping matrix system (104). However, the dynamic mapping matrix system (104) is represented as a black box and thus does not support sufficient structures for performing functions of the sensory units (111) support sufficient structure for performing function of the dynamic commanding center unit (103). Paragraph 0066 does not disclose corresponding structure of the dynamic commanding center unit (103). Fig. 1 shows the central storage in time unit (106) as a .
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        December 2, 2021